Appellant was convicted of murder in the first degree, and his punishment assessed at confinement in the penitentiary for life; hence this appeal. *Page 229 
The State offered to prove "by the witness William Fulkes, while on the witness stand as a witness for the State, that he saw where a fire had been made, near where the dead body of a man was found in the Leon River, which looked like where a valise had been burned, to which testimony defendant's counsel objected on the ground that said evidence was irrelevant, immaterial, and inadmissible, and was calculated to injure the defendant; but the court, over the defendant's objection, permitted the witness to testify to seeing the fire, and that the ashes and remains of the articles burned there impressed him (witness) that some one had burned a satchel there, and the court, over the defendant's objection, permitted said witness to testify, and identify some buttons and other small articles found in and around the place where the fire had been, as the same he took from the place," etc. The grounds stated upon which the objection is predicated are "that same was irrelevant, immaterial, and inadmissible." This points out no specific ground of objection, and, unless the testimony appears from the bill to be obviously inadmissible, the grounds urged will not be considered. "The general rule is that, where one objects to the admission of testimony, he should present the same by a bill of exceptions so full and explicit as that the matters therein presented for revision may be comprehensible without recourse to inferences. Inferences will not be indulged to supply omissions in the bill of exceptions. The bill must be so full and certain in its statements that, in and of itself, it will disclose all that is necessary to manifest the supposed error. It must sufficiently set out the proceedings and attending circumstances below to enable the appellate court to know certainly what error was committed. When a bill of exceptions is taken to the admission of evidence, the bill should clearly disclose the grounds of objection made to the evidence; otherwise, it is not entitled to be considered. The grounds of objection not so stated will ordinarily be considered as waived, as the bill of exceptions should be full, clear, and specific, setting forth distinctly every fact essential to an understanding of the matters sought to be presented thereby." McGlasson v. State, 38 Tex. Crim. 351, and authorities there cited; 3 Enc. Pl. and Prac., p. 409, title 7, subdivs. 1-4; McGrath v. State, 35 Texas Crim, Rep., 415. Now, if we look to the statement of facts, it certainly occurs to us that it was not only relevant, but very material, for the State to offer circumstantial testimony tending to show that appellant burned a valise near where the body of the deceased was found. So that the objection, urged here by appellant, that that character of testimony was not relevant or material, would appear not to be well taken. If we are left to indulge inferences, we might suggest a number of grounds that, under certain circumstances and conditions, would render said testimony inadmissible, as that the testimony did not tend to connect appellant with the burning of said valise, or that there was no testimony tending to show that the valise was the property of the deceased, or that it was not the statement of any fact by the witness, but merely his opinion concerning a matter about *Page 230 
which it was not competent for him to give an opinion. But none of these grounds of objection are stated, and we are not authorized to supply them for the appellant. As stated above, the burden was on the appellant here to show by his bill that the court improperly admitted said testimony, and enough of the environments should have been stated in the bill to show its inadmissibility. The bill itself does not show that it by any means contains all the environments and conditions connected with said testimony, and for aught we know there may have been other circumstances, in connection with the testimony of said witness, that in his opinion a valise had been burned there, to have authorized him to give his opinion as to that matter. And, furthermore, the bill does not disclose how said testimony concerning the burning of the valise was hurtful to appellant. If we look to the bill alone, we fail to see how the statement that witness saw where something had been burned, not far from the dead body, and that, in his opinion it looked like a valise had been burned there, was injurious to appellant. The bare fact that the impression produced on the witness that a valise had been burned near there, without something more stated showing how that matter was used to the prejudice of appellant, can not be considered by us; that is, in the absence of a showing, we will not presume that said testimony was hurtful. 3 Enc. Pl. and Prac., p. 409, title 7.
By his second bill of exceptions, appellant raises the question as to the admissibility of a statement by appellant, made long after the alleged homicide, that he had killed a man for $8.40; but his grounds of objection, as stated in this bill, are the same as in the former, which we have discussed, — that is, that said testimony was "irrelevant and immaterial, and calculated to injure the defendant." This testimony was admissible under some circumstances, and, if it was not admissible in this particular case, appellant should have shown it by his bill. If there was no testimony tending to show that deceased was killed in the perpetration of robbery, then this evidence may not have been admissible; and it would have been a very easy matter for appellant to have so stated in the bill. If, however, there was testimony tending to show that deceased was killed in the perpetration of robbery, and that only a small amount of money was procured, then said testimony may have been admissible.
Appellant's third bill of exceptions is as follows: "On the trial of the above entitled cause, the State called the witness W.M.D. Shelton to the stand, and offered to prove by said witness, that, on Saturday or Sunday night, before the dead body of the unknown man was found in the river, he (the witness) smelt, something like cloth burning, to which testimony the defendant then and there objected, because irrelevant and immaterial, and because such circumstance was independent and unconnected with any other circumstances in the case, and was calculated to prejudice the defendant, which objection the court overruled, and permitted the witness to testify to having smelt something like cloth burning on Saturday or Sunday night, as above stated." If the fact that the *Page 231 
witness smelt something like clothing burning was independent and unconnected with any other circumstance in the case, then, clearly, said testimony was not admissible. But we do not understand the court to certify, in this bill, that said matter about the witness smelling burning cloth was not connected with any other fact in the case. This is simply presented as appellant's ground of objection, and is not a certificate of the judge that said fact was not connected with any other fact in the case. Cline v. State, 34 Tex.Crim. Rep.. So far as the bill is concerned, it is not shown by it that the matter about which witness was permitted to testify was not connected with other facts in the case; nor is it shown how the fact that the witness may have smelt burning cloth on the Saturday or Sunday night before the dead body of the unknown man was found in the river was prejudicial to him. In order to have availed himself of this matter, the bill should have suggested how it operated to the injury of appellant.
In our opinion, the court gave a sufficient charge on circumstantial evidence, and the requested charge was not necessary. Nor do we think it was necessary for the court to give the special requested instructions on venue. We do not believe that the testimony raised any issue as to this matter. If the body found was that of the deceased, he was evidently killed in Bell County. He was in Bell County when last seen alive. About two hours after sunup, on Sunday, July 7th, he and defendant left Jones', which was about three or four miles from, and on the east side of, the Leon River, going in the direction of, and intending to cross, the Leon River, to look for work. Defendant, about 11 o'clock of the same day, appeared at Shelton's, on the west side of the river, about 400 or 500 yards above the drift, where the body was subsequently found; but the deceased was not with him. The body of the deceased was found in the drift in the Leon River, in Bell County, on Wednesday, July 10th. About thirty steps above where the body was found, there was a bloody place discovered in the path leading down to the river. There was also testimony tending to show that a body was dragged from where the blood was found to the river. Blood was found along the path, and also some human hairs. This spot was shown to be 150 yards from the Coryell and Bell County line, in Bell County. We are not informed how the Leon River runs with reference to said county line. As stated above, we think it sufficiently appears, if the dead body found was that of the alleged deceased, that he must have been killed in Bell County; and, there being no testimony that he was killed in any other county, the court was not required to give the requested charge.
Appellant complains of the court's failure to give special charge number 2 asked by him on the subject of the corpus delicti. The court's charge on this subject is ample, and we do not think there is any merit in the contention of appellant. In this connection appellant also contends that the verdict of the jury is not supported by the evidence, because the corpus delicti is not proved; that is, he insists that the dead *Page 232 
body found in the drift in the Leon River on Wednesday, July 10, 1895, is not shown to be the body of the alleged deceased. The indictment charged that the deceased was a person whose name was to the grand jury unknown. The proof on this subject for the State tended to show that the deceased was not known in that community, having appeared "first at the house of J.T. Jones on the evening of the 4th of July, which was about three miles from where the body was subsequently found. The defendant, who was well known in that neighborhood, accompanied the deceased. They came from Coryell County, some twenty miles distant, having worked there together for one F.M. Van Zandt. They chopped cotton for Jones on the 5th and 6th of July. About 8 or 9 o'clock in the morning of Sunday, July 7th, they left his house, stating they were going across the river, to Skinner's, to get work. Each had a valise when they came to Jones', but they appear to have left their valises at his house; and it is also shown that Jones owed each of them $1.50 for chopping cotton, which they did not collect. Jones last saw them going in the direction of the Leon River. About 12 o'clock, on the same Sunday, the defendant appeared at B.F. Golden's who lived on the west side of the river, about one mile from the Meadow crossing on the Leon River. He ate dinner there, and stated to Golden that he and a companion had worked for a man in Stampede Valley; that they separated at that man's house, his companion going towards the railroad, requesting him, if he did not return Monday morning, to ship his valise to Temple. He also told Golden that he had crossed the Leon River in Sam Reynolds' boat, and ran through the cornfield in order to reach Golden's for dinner. He seemed to be warm, and said he wanted work. After dinner, he left Golden's, and went to J.B. Skinner's, who lived a short distance from Golden's, on the west side of the river. He told Skinner that he crossed the Leon River on a drift back of Golden's house, and that he had been working for Jones in Stampede Valley. Skinner put him across the Leon River about 2 or 3 o'clock that evening, to go, as defendant stated, to Henry Skinner's, who lived on the east side of the river. He arrived at Henry Skinner's about 3 or 4 o'clock, and hired himself to work for him. He left there, on the same evening, to go to Jones' to get his clothes, as he stated. He arrived at Jones', who lived some four or five miles from Henry Skinner's, and on the same side of the river, some time late in the evening. He was there seen by Jones packing a valise. He collected from Jones the $1.50 due him, and also collected $1.50 due by Jones to his companion, stating that he had left the old man, who had left there with him that morning, over on the river, and that the old man had authorized him to collect his money for him. He told Jones that he was going down to Henry Skinner's, to work for him for $1 a day. When he left there, Jones only noticed him have one valise. When he arrived at Henry Skinner's that night, however, Skinner testified that he brought two valises with him, — one answering the description of the valise Jones testified to seeing, which was evidently the old man's valise, and the other being a *Page 233 
black valise, answering the description of the appellant's own valise. He stated nothing to Henry Skinner about any person having been with him at Jones'. He worked for Skinner two days. On Wednesday he went to work for Robert Fulkes, and was working for him when the dead body was reported to have been found in the drift in the Leon River, about one and one-half miles from Fulkes' house. Neither he nor Fulkes went to the body, but, on some one reporting that the skull of the body was found to be crushed by a blow, evidently with an ax, defendant remarked that he did not see how they could tell whether it was crushed with an ax, or by being struck with logs in the river. From here defendant went to Golden's, taking the two valises with him. He left the black valise at Golden's, but took the other one from there. At Golden's appellant claimed the valise was a new one, which he had gotten the previous spring. When he left the neighborhood, John Skinner put him across the river Friday night. On this occasion he told young Skinner that, the Saturday night previous, about 12 o'clock, he had crossed the river on the drift. This was the last time he was seen in that neighborhood for several months. A number of witnesses, who had seen the companion of defendant (who is called in the record the "oldman") describe him, — among them the Van Zandts and Jones, with whom they had worked. They describe him by height, size, weight, and age. They describe him as a small man, of light or sandy complexion, 35 or 40 years of age, weighing 135 to 140 pounds. At Van Zandt's, he appears not only to have had a mustache, which is described as a reddish or sandy mustache, but a reddish or sandy stubby beard. He had a high forehead. The deceased, when found, although his body was considerably decomposed, was described by the witnesses as presenting the same general appearance as the old man who had worked with the defendant at Van Zandt's and Jones'; that is, he was described as a small man, weighing apparently 135 or 140 pounds, light complexion, high forehead, dark-looking hair, and a reddish or sandy mustache. And, as an especial circumstance of identity, the record shows that, on the Sunday morning before appellant and his unknown companion left Jones', the old man shaved his beard off, leaving only his mustache. The body found in the drift of the river on the following Wednesday is stated by the witnesses to have been clean shaved, except the mustache. Furthermore, the testimony shows that clothing similar in description to that worn by the old man, the companion of the defendant on that Sunday morning, was found with the body of the deceased. The witnesses identify the kind of coat found in the drift near the body of the deceased as the same kind of coat worn by deceased. It is also shown that the old man bought a harp at Van Zandt's, and that when the body was found there was a piece of a broken harp in his pocket. It was also shown that the old man had, when at Van Zandt's, some money, which he carried in his pocketbook. No pocketbook was found on the body of the deceased. Only a loose silver dime was found in his pocket. When the body was found, the skull was crushed and broken in two *Page 234 
places, two separate blows having been inflicted on the forehead, and the skull was crushed all the way between these two fractures.
We have summarized above the principal facts tending to show identity, — that is, that the body found in the river was the body of the old man who had been working with the defendant, and was his companion, — and we believe they sufficiently show that the body found was that of the old man who left Jones' with the defendant to cross the Leon River on that Sunday morning. See Kugadt v. State, 38 Tex.Crim. Rep., and authorities there cited, particularly State v. Martin, (S.C.), 25 S.E. Rep., 114. If this was the body of the alleged deceased, and we think the jury were authorized to determine this question as they did, then, evidently, the deceased came to his death by violence, because it is abundantly shown that the wounds on the head were sufficient to cause death; and we think the circumstances show that deceased must have been killed in the path, some thirty or forty yards above the drift where the body was subsequently found, as the indications there found on the ground suggest this theory. Deceased was last seen alive with defendant on that Sunday morning, and he has never been seen or heard of alive since that time. The body found corresponded in every essential respect with that of the comrade and traveling companion of defendant. Defendant's conduct, in taking possession of his property and appropriating it, indicates his motive in committing the homicide. With reference to the name of deceased being unknown, we think that was sufficiently shown by the testimony, and the charge of the court on that subject properly submitted the issue to the jury. The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.